Title: From Thomas Jefferson to Caesar A. Rodney, 13 July 1803
From: Jefferson, Thomas
To: Rodney, Caesar A.


          
            
              Dear Sir
            
            Washington July 13. 03.
          
          Your favor of the 7th. is now before me. mr Mendenhall wrote to me in Feb. last, asking the communication of a paper against him which he understood had been delivered to me. I wrote him in answer Feb. 25. that I did not remember ever to have recieved such a paper: that tho’ I might ascertain the fact by a recurrence to my files, yet it was unnecessary for another reason, which was, that as it was important to the public service that I should be the center of information, so to induce it freely to be given, I considered what I recieved as sacredly confidential, never to be given up. on the reciept of your letter of the 7th. I again reflected on the subject, & could not, nor can I now recollect such a paper. I have searched my files, carefully, over & over again, & under every head where I thought it could be placed. I cannot find such a one. still I have some recollection of the fact you remind me of, that after reading a paper to me, I asked you if you could leave it with me; but I do not recollect the nature of the paper. probably it has got misplaced, and that the constant recourse I have to my files may bring it under my eye, in which case I will return you a copy of it. your saying what the paper was, & that you delivered it to me, satisfies me of the fact, and I shall keep it in my mind whenever I may come across it.   Capt Lewis left this on the 5th. on his journey up the Missisipi. I shall leave it on the 25th. to be absent during the months of August & September. I salute you with respect and sincere affection.
          
            
              Th: Jefferson
            
          
         